DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,  6-7, 9-12, 14-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce (US 2016/0009257) in view of Lesinski (US 2016/0009267)	
As to claim 1 Joyce discloses a braking system for an autonomous vehicle, comprising:
a primary braking module (PBM) comprising a PBM electronic control unit and at least one sensor (Paragraph 18 “. Accordingly, in the event of a detected failure in a first subsystem 102b including any of the power source 125, the brake sub-system 116, the communications bus 130, and/or the braking module 108”) ; 
a secondary braking module (SBM) comprising a SBM electronic control unit and at least one sensor(Paragraph 18 “the autonomous sub-system 105 can use elements of a second subsystem 103b including the braking module 107, the second communications bus 131, and the brake sub-system 115, powered by the second power source 126.”);
 braking devices associated with respective wheels of the autonomous vehicle (Paragraph 12 “Via the buses 130, 131, the sub-system 105 is in communication with various vehicle 101 components, including the modules 106 and 107 respectively being on one of the buses 130, 131 with a powertrain sub-system 110 and a brake sub-system 115”); 
a communications bus connected between an autonomous driving system and each of the PBM and the SBM(Paragraph 12 “Via the buses 130, 131, the sub-system 105 is in communication with various vehicle 101 components, including the modules 106 and 107 respectively being on one of the buses 130, 131 with a powertrain sub-system 110 and a brake sub-system 115. Each of the sub-systems 110, 115, like the autonomous sub-system 105, comprise a combination of software and hardware, i.e., a processor, and a memory storing instructions executable by the processor, for performing operations including those described herein as well as other operations. For example, the powertrain sub-system 110 is generally programmed to perform operations for controlling a vehicle 101 powertrain, the brake sub-system 115 may be programmed to perform operations for controlling one or more vehicle 101 brakes, e.g. a parking brake, etc”, Figure 2); 
wherein one of the PBM electronic control unit and the SBM electronic control unit is configured to: 
detect a communications failure of the other of the PBM electronic control unit and the SBM electronic control unit over the communication bus (Paragraph 18 “Accordingly, in the event of a detected failure in a first subsystem 102b including any of the power source 125, the brake sub-system 116, the communications bus 130, and/or the braking module 108, the autonomous sub-system 105 can use elements of a second subsystem 103b including the braking module 107, the second communications bus 131, and the brake sub-system 115, powered by the second power source 126”); and 
Joyce does not explicitly disclose a hydraulic circuit connected between the PBM and the braking devices and connected between the SBM and the braking devices; 
Lesinski teaches a hydraulic circuit connected between the PBM and the braking devices and connected between the SBM and the braking devices (Paragraph 35-36 “Under normal operating conditions, the first control system 22 operates the hydraulic circuits to provide pressurized fluid that controls the braking devices 16a-16d, as indicated at block 36. The controller monitors the various braking system components to detect a fault with a component's operation, as indicated at block 38. Faults, for example, may relate to low hydraulic pressure, which may be indicative of insufficient pumping by the first pump 28 or a malfunction of the first ECU 26.”);
in response to detecting the communications failure, apply a predetermined hydraulic pressure operation in the hydraulic circuit (Paragraph 36 “If the first ECU 26 is determined to have caused the fault, as indicated at block 42, the second ECU 30 is activated, as indicated at block 44. If the first pump is determined to have caused the fault, as indicated at block 46, the second pump 32 is activated, as indicated at block 48. In this manner, the backup second control system 24 is able to maintain pressure within the hydraulic circuits of the braking system 12 such that the braking devices 16a-16d remain functional during vehicle operation.”); and 
wherein the other of the PBM electronic control unit and the SBM electronic control unit is configured to: 
identify, based on output from the at least one sensor, the predetermined hydraulic pressure operation, or the absence thereof, being applied by the one of the PBM electronic control unit and the SBM electronic control unit (Paragraph 36 “n the even that a fault is detected, the controller activates the second control system 24 to pressurize the brake circuit in response to the detected fault, as indicated at block 40. Within block 40, (1) the second control system 24 may operate in combination with certain components of the first control system 22 (such as the first electronic control unit 26, the control valves and cut valves, discussed below, and one or more pressure sensors) or (2) the second control system 24 may operate on its own (i.e., independent of the first control system 22). If the first ECU 26 is determined to have caused the fault, as indicated at block 42, the second ECU 30 is activated, as indicated at block 44. If the first pump is determined to have caused the fault, as indicated at block 46, the second pump 32 is activated, as indicated at block 48. In this manner, the backup second control system 24 is able to maintain pressure within the hydraulic circuits of the braking system 12 such that the braking devices 16a-16d remain functional during vehicle operation.”); and 
select and execute a braking operation based on the identifying of the predetermined hydraulic pressure operation (Paragraph 36 “f the first ECU 26 is determined to have caused the fault, as indicated at block 42, the second ECU 30 is activated, as indicated at block 44. If the first pump is determined to have caused the fault, as indicated at block 46, the second pump 32 is activated, as indicated at block 48. In this manner, the backup second control system 24 is able to maintain pressure within the hydraulic circuits of the braking system 12 such that the braking devices 16a-16d remain functional during vehicle operation.”).
	It would have been obvious to one of ordinary skill to modify Joyce to include the teachings of using a hydraulic circuit for the purpose of controlling the hydraulic pressure applied to he wheels of the vehicle in the event of a fault in the 
As to claim 2 Lesinski teaches a braking system wherein the predetermined hydraulic pressure operation is hydraulic pulses and the at least one sensor includes a pressure sensor configured to sense the hydraulic pulses (Paragraph 18).
As to claim 3 Lesinski teaches a braking system wherein the hydraulic pulses are non-intrusive for any passengers in the autonomous vehicle(Paragraph 18)..

As to claim 4 Lesinski teaches a braking system wherein the predetermined hydraulic pressure operation applies sufficient hydraulic pressure to perform a braking operation and the at least one sensor is configured to sense effects of braking on the motion of the autonomous vehicle(Paragraph 46).
As to claim 6 Joyce in view of Lesinski discloses a braking system wherein the at least one sensor includes at least one pressure sensor and the PBM electronic control unit is configured to: 
detect a communications failure of the SBM electronic control unit over the communication bus (Joyce Paragraph 18); and 
in response to detecting the communications failure, apply a predetermined pattern of hydraulic pressure pulses in the hydraulic circuit (Lesinski Paragraph 36); and 
wherein the SBM electronic control unit is configured to: 
identify, based on output from the at least one pressure sensor, the predetermined pattern of hydraulic pressure pulses, or the absence thereof, being applied by the PBM electronic control unit(Lesinski Paragraph 37); and 
wherein the SBM electronic control unit, the PBM electronic control unit and/or an autonomous vehicle controller is configured to select and execute a braking operation based on the identifying of the predetermined pattern of hydraulic pressure pulses(Lesinski Paragraph 37).
As to claim 7 Joyce in view of Lesinski teaches a braking system wherein the at least one sensor includes at least one motion sensor and the SBM electronic control unit is configured to:
detect a communications failure of the PBM electronic control unit over the communication bus(Joyce Paragraph 18); and 
in response to detecting the communications failure, apply a predetermined braking operation using the hydraulic circuit(Lesinski Paragraph 36).; and 
wherein the PBM electronic control unit is configured to: 
identify, based on output from the at least one motion sensor, the predetermined braking operation being applied by the SBM electronic control unit(Lesinski Paragraph 37).; and 
wherein the PBM electronic control unit, the SBM electronic control unit and/or an autonomous vehicle controller is configured to select and execute a braking operation based on the identifying of the predetermined pattern of hydraulic pressure pulses(Lesinski Paragraph 37).
	As to claim 9 the claim is interpreted and rejected as in claim 1.
As to claim 10 the claim is interpreted and rejected as in claim 2.
As to claim 11 the claim is interpreted and rejected as in claim 3.
As to claim 12 the claim is interpreted and rejected as in claim 4.
As to claim 14 the claim is interpreted and rejected as in claim 6.
As to claim 15 the claim is interpreted and rejected as in claim 7.
As to claim 17 the claim is interpreted and rejected as in claim 1.
As to claim 18 the claim is interpreted and rejected as in claim 2.
As to claim 19 the claim is interpreted and rejected as in claim 7.

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce (US 2016/0009257) in view of Lesinski (US 2016/0009267) as applied to claim 1 above, and in further view of Nakaoka (US 2016/0082937)
As to claim 5 Nakaoka teaches a braking system wherein the at least one sensor includes a wheel speed sensor and/or an inertial measurement unit and/or a GPS device and/or a vision system (Paragraph 73).  IT would have been obvious to one of ordinary skill to modify Joyce  to include the teachings of using a wheel speed sensor for the purpose of controlling the braking system of the vehicle.
As to claim 13 the claim is interpreted and rejected as in claim 5.

Claims 8, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce (US 2016/0009257) in view of Lesinski (US 2016/0009267) as applied to claim 1 above, and in further view of Tascione (US 2018/0050704)
As to claim 8 Lesinski teaches a braking system wherein the other of the PBM electronic control unit and the SBM electronic control unit is configured to select and execute an emergency braking operation when the predetermined hydraulic pressure operation is not identified and wherein the PBM electronic control unit(Paragraph 37)
Joyce does not explicitly disclose the SBM electronic control unit and/or an autonomous vehicle controller is configured to select and execute a braking operation by which the vehicle pulls over to the side of the road when the predetermined hydraulic pressure operation is identified.
Tascione teaches the SBM electronic control unit and/or an autonomous vehicle controller is configured to select and execute a braking operation by which the vehicle pulls over to the side of the road when the predetermined hydraulic pressure operation is identified(Paragraph 12-13).
It would have been obvious to one of ordinary skill to modify Joyce to include the teachings of pulling the vehicle over the side for the purpose of improving safety when recognizing a failure of a component on the vehicle.
As to claim 16 the claim is interpreted and rejected as in claim 8.
As to claim 20 the claim is interpreted and rejected as in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
8/4/2022